Title: From Tench Tilghman to Jonathan Rhea, 21 November 1782
From: Tilghman, Tench
To: Rhea, Jonathan


                  
                     SirHead Quarters 21st Novemr 1782
                  
                  It is His Excellency’s Command that you join your Regt with the party under your command.
                  You will be pleased to direct Capt. Schaick to repair to Dobbs’s Ferry, where he will meet Lt Colo. Smith Commy of prisoners.  He will take his parole and permit him to go into New York.  I am &c.
                  
                     T. Tilghman A.D.C.
                     
                  
               